295 F.2d 243
ALLSTATE INSURANCE COMPANY, Plaintiff-Appellee,v.NATIONAL TRAILER CONVOY, INC., et al., Defendants-Appellants.
No. 14381.
United States Court of Appeals Sixth Circuit.
October 19, 1961.

Albert A. Miller, Detroit, Mich., Garan, Lucow & Miller, Detroit, Mich., on brief, for plaintiff-appellee.
H. Monroe Stanton, Saginaw, Mich., for defendants-appellants.
Stanton, Taylor & McGraw, Saginaw, Mich., on brief for National Trailer Convoy, Inc., and Standard Ins. Co. of Tulsa.
Heilman & Purcell, John Purcell, Saginaw, Mich., on brief for Albert Weatherington and Pauline Weatherington.
Before MILLER, Chief Judge, and MARTIN and CECIL, Circuit Judges.

ORDER.

1
Upon agreed facts in this court action, the United States District Judge decided as a matter of law that the policy of insurance issued by the Standard Insurance Company of Tulsa to the National Trailer Convoy, Inc., constituted "other collectible insurance" under the terms of a paragraph of the policy issued to Ray Arthur Schilling by Allstate Insurance Company; and that, therefore, the appellee insurance company is released from all liability and coverage under its policy issued to Schilling, in respect of a motor vehicle accident which occurred on June 9, 1956.


2
Careful consideration of the facts of record and the applicable law leads us to the conclusion that the final decree of declaratory judgment entered by District Judge Picard was correct. His decision is supported by McFarland v. Chicago Exp., 7 Cir., 200 F.2d 5, approved by this court in Citizens Mutual Auto. Ins. Co. v. Liberty Mutual Ins. Co., 6 Cir., 273 F.2d 189. Cf. New Amsterdam Cas. Co. v. Hartford Acc. & Indem. Co., 6 Cir., 108 F.2d 653; Penn v. National Union Indemnity Co., 5 Cir., 68 F.2d 567.


3
The judgment of the United States District Court is affirmed. It is so ordered.